Citation Nr: 0800303	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-35 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable rating for service-connected 
onychomycosis of the left great toe.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had approximately 23 years active duty service 
ending in July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2004, a statement of the case was issued in August 2005, and 
a substantive appeal was received in October 2005.  The 
veteran requested a Board hearing, however, he withdrew that 
request in March 2006.  He later attended an informal 
conference with a Decision Review Officer at the RO. 


FINDING OF FACT

The service-connected onychomycosis of the left great toe 
does not: involve at least 5 percent of the entire body, or 5 
percent of exposed areas; involve an area of 144 square 
inches or 929 square centimeters or greater; require 
treatment such as therapeutic doses of corticosteroids or 
other immunosuppressive drugs; result in scarring that is 
unstable is tender or painful on examination or objective 
demonstration; or result in any limitation of any body part 
affected.


CONCLUSION OF LAW

The criteria for a compensable evaluation for onychomycosis 
of the left great toe have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-06, 7813 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in April 2004.  
The letter predated the June 2004 rating decision.  See id.  
The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The April 2004 
letter has clearly advised the veteran of the evidence 
necessary to substantiate his claim. 

In March 2006, the veteran was provided with notice of the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to an increased rating, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's post-service VA medical records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a report of a VA examination performed in 
April 2004.  The examination report obtained is thorough and 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Legal Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected onychomycosis of the left 
great toe warrants a compensable disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The veteran's service-connected onychomycosis of the left 
great toe has been rated by the RO under the provisions of 
Diagnostic Code 7813.  Under this regulatory provision, a 
rating of 10 percent is warranted for scars other than on the 
head, face, or neck, where such are deep and cause limited 
motion in an area exceeding six square inches; for scars 
covering an area of 144 square inches or greater even where 
superficial and without resulting motion limitation; for a 
superficial unstable scar (characterized by a frequent loss 
of skin covering the scar); or a superficial scar that is 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 
7801-04.  Otherwise, scars can be rated on the limitation of 
motion of the affected part. Diagnostic Code 7805.  A rating 
of 10 percent is also warranted for dermatitis of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Where there is no clearly expressed intent to limit the 
appeal to entitlement to a specified disability rating, then 
RO and Board are required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

Factual Background

The veteran underwent a VA examination in April 2004.  Upon 
physical examination, the great toenail of the left was 
thickened and raised with debris on his nail.  There was no 
periungual erythema or tenderness.  The examiner diagnosed 
onychomycosis of the left great toenail.  

VA outpatient treatment records from 2004 to 2007 reflect 
that the veteran has received treatment by oral medication 
for his disability.  The treatment has proven ineffective.  
The veteran has complained of discomfort and loss of the nail 
of the left great toe.  

The Board notes that James Michelsen, M.D., submitted a 
letter dated in December 2006.  Dr. Michelsen noted that he 
was the veteran's primary care physician at the VA Hospital 
in San Diego, California, and had seen the veteran for the 
previous 2 and a half years.  Dr. Michelsen stated that the 
veteran has onychomycosis of the greater toe.  He stated that 
this problem has been present during the time he has known 
the veteran and it has not responded to oral medications.  
The toenail was thickened and raised.  The veteran has 
experienced pain in the foot after prolonged standing or with 
certain activities.  This problem has also limited the 
veteran's functional status.  

Analysis

As noted above, the veteran's onychomycosis of the left great 
toe has been rated under Diagnostic Code 7813, which 
evaluates conditions based on scars or dermatitis, depending 
upon the predominant disability (Diagnostic Codes 7801-7806).  
There is a complete absence of any competent or objective 
medical evidence on file which shows that this onychomycosis 
of the left great toe results in a scar that is deep, 
unstable, painful, that it loses its covering repeatedly, 
covers an area of 144 square inches or greater, or that it 
adversely affects any function.  With regard to the issue of 
dermatitis, the veteran's service-connected onychomycosis of 
the left great toe covers much less than 5 percent of his 
total body surface.  Although he requires oral medication to 
treat the condition, he has not required intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs to treat the condition. Therefore, a 
compensable rating under Diagnostic Code 7813 is not 
warranted.  The Board has also determined that there is no 
other diagnostic code which could provide a compensable 
rating for the veteran's onychomycosis of the left great toe.  
See Schafrath, 1 Vet. App. at 592-593.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to a compensable rating for onychomycosis of the 
left big toe is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


